DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 14, 17-19 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouyer et al. [PG. Pub. No.: US 2014/0190254 A1].
With regards to claims 1, Bouyer discloses a cold atom gravity gradiometer system (ABSTRACT) comprising: first and second magneto-optical traps (215, first and 217, second magneto-optical traps, Fig. 2, ¶0040), each having a plurality of mirrored (truncated pyramidal reflectors, Fig. 3) surfaces arranged to reflect respective first and second incident laser beams (due to the use of a series of reflectors all the beams for each successive magneto-optical trap are generated from a single laser beam. Stated 
With regards to claims 2, Bouyer discloses wherein the first laser beam comprises a first cooling laser beam and a first atom interferometry beam, and the second laser beam comprises a second cooling laser beam and a second atom interferometry beam (cooling atoms and with many different techniques for cold atom interferometry. Accordingly, where specific mention is made of one or more known atom cooling and/or atom interferometric techniques, these techniques are set forth as merely examples of such techniques that may be used with the cold atom gravity gradiometer, ¶0033).
With regards to claims 3, Bouyer discloses wherein the first and second atom interferometry beams are substantially coaxial with the respective first and second cooling laser beams (Fig. 2, illustrates where a plurality of beams 231 are substantially coaxial with each other, ¶0036).
With regards to claims 4, Bouyer discloses a first and second intermediate reflection surfaces arranged to reflect the respective first and second laser beams back towards the respective first and second cold atom clouds (241, pyramidal reflector having a reflecting surface 243 substantially facing entrance viewport 251a of the vessel 203. Thus, in accordance with one or more embodiments, measurement direction 219 is the line connecting the apparent apex 233a of the reflector 233 with the apparent apex 241a of truncated pyramidal reflector Figs. 2-5, ¶0042).
With regards to claims 5, Bouyer discloses wherein each of the first and second magneto-optical traps (215 & 217, magneto-optical traps) comprise four mirrored surfaces angled with respect to the respective first and second intermediate reflection surfaces and arranged around the respective first and second longitudinal axes to reflect the respective first and second incident laser beams towards the respective first and second cold atom clouds (the trapping laser beam 231 that reaches reflecting surface 235 is reflected from each of the five reflecting surfaces of the truncated pyramidal shape of reflecting surface Figs. 2 & 3, ¶0041).
With regards to claims 6, Bouyer discloses wherein the first longitudinal axis is substantially coincident with the second longitudinal axis (Figs 8a & 8b).
With regards to claims 7, Bouyer discloses wherein the first and second intermediate reflection surfaces are arranged on the respective first and second longitudinal axes (215 & 217 are arranged coincident with each other longitudinally in the space from each other as illustrates in Fig. 2).
With regards to claims 13, Bouyer discloses wherein the first and second intermediate reflection surfaces (235, 243, reflecting surfaces are a part of five reflecting 
With regards to claims 14, Bouyer discloses wherein the first and second intermediate reflection surfaces form opposing first and second surfaces of an intermediate reflector (Fig. 1, 2, 8 & 9).
With regards to claims 17, Bouyer discloses wherein the system is rotatable around at least one rotation axis (the Z axis, Fig. 2).
With regards to claims 18, Bouyer discloses wherein the first and second magneto-optical traps are disposed within respective first and second vacuum chambers (the vessel 203 may be a metallic vacuum chamber, e.g., a chamber formed from titanium, stainless steel, aluminum, or the like. In addition, the vessel may be fabricated as is known in the art and also may include several ports having conflat flanges for attachment of various pieces of equipment, including viewports (e.g., viewports 251a, 251b, and 251c), various gauges, pumps, or other diagnostic equipment (not shown). Many different types of vacuum chambers, or vessels may be used without departing from the scope of the present invention, including, e.g., glass cell vessels, Fig. 2, ¶0039). 
With regards to claims 19, Bouyer discloses wherein the first and second vacuum chambers are connected to a vacuum system disposed at least partially between the first and second vacuum chambers (121 & 123, separate vacuum chambers, ¶0008).
With regards to the method claim 21, the method steps are thereby met by the operation thereof Bouyer as cited above in claim 1.



Allowable Subject Matter
Claims 8-12, 15, 20, & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art does not disclose or suggest the claimed second longitudinal axis is laterally offset from the first longitudinal axis.
With regards to claim 9, the prior art does not disclose or suggest the claimed wherein the first and second intermediate reflection surfaces are arranged on a lateral axis between the first longitudinal axis and the second longitudinal axis, and wherein the system further comprises first and second deflection surfaces to deflect the laser beam onto the lateral axis from the first longitudinal axis and second longitudinal axis respectively. Claims 10-12 are depended therefrom claim 9.
With regards to claim 15, the prior art does not disclose or suggest the claimed a second laser beam in an opposite second direction along a second longitudinal axis towards the second and first magneto-optical traps, wherein the first magneto-optical trap is arranged on the first longitudinal axis and the second magneto-optical trap is arranged on the second longitudinal axis, and wherein the second longitudinal axis is parallel to and laterally offset from the first longitudinal axis in combination with the remaining claimed elements as set forth in claim 15. Claim 16 is depended from 15.

With regards to claim 22, the prior art does not disclose or suggest the claimed rotating the gravity gradiometer system about an additional rotation axis to a third position, the additional rotation axis orthogonal to the first longitudinal axis and second longitudinal axis; and measuring an additional gravity difference between the first magneto-optical | trap and second magneto-optical trap of the gradiometer system with the gravity gradiometer system in the third position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852